DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on September 21st 2020 and January 24th 2022 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the references cited therein are considered by the examiner.
Claim Objections
4.	Claim 20 is objected to because of the following informalities:  for the purpose of consistency, one phrase should be selected: “accessible parts of the containers” or “exposed parts of the containers”.
Appropriate correction is required.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-6, 9-11, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kriheli (WO 2015/029018) in view of Broadbent (WO 2015/023924).
Regarding claim 1, Kriheli discloses a method for filling pharmaceutical containers (100) with a fluid pharmaceutical product (pg. 17 ll. 26-29), the method comprising:
providing a sealable chamber (pg. 22 ll. 16-21) comprising a robotic arm (38) and a transfer wall (16) capable of having mounted thereto a plurality of pharmaceutical containers (100; Figs. 2, 3 and 10; via the base depicted in diagram 1 below) pre-sealed with pierceable closures (104; pg. 27 ll. 24-27; the Equishield spike adaptor enables safe injection of drugs into the IV bag using a syringe unit https://www.equashield.com/system-components/), 
mounting to the transfer wall (16) a plurality of pharmaceutical containers (100; Figs. 2, 3 and 10; via the base depicted in diagram 1 below) pre-sealed with corresponding pierceable pharmaceutical container closures (104; pg. 27 ll. 24-27; the Equishield spike adaptor enables safe injection of drugs into the IV bag using a syringe unit https://www.equashield.com/system-components/), wherein the mounting of the plurality of pharmaceutical containers (100) comprises mounting the plurality of pharmaceutical containers (100) in locations and orientations wherein the corresponding pierceable pharmaceutical container closures (104) are penetrable from within the interior of the sealable chamber (Fig. 14; pg. 27 ll. 24-27; pg. 39 ll. 4-9),
providing within the sealable chamber (pg. 22 ll. 16-21) a first pharmaceutical syringe (pg. 29 ll. 10; Figs. 2, 3 and 13) comprising a first syringe needle (Figs. 2 and 3; furthermore, Kriheli refers to US 8,196,614 on pg. 12 ll. 25-26 to describe the syringe and containers involved in an Equishield system. A needle is disclosed), and
transferring a portion of the first fluid pharmaceutical product between the first syringe (pg. 29 ll. 10; Figs. 2, 3 and 13) and at least one of the plurality of pharmaceutical containers (100) through the corresponding pierceable pharmaceutical container closure (104) via the first syringe needle (pg. 27 ll. 24-27; furthermore, Kriheli refers to US 8,196,614 on pg. 12 ll. 25-26 to describe the syringe and containers involved in an Equishield system. A needle is disclosed).

    PNG
    media_image1.png
    313
    364
    media_image1.png
    Greyscale

Diagram 1

Kriheli fails to disclose providing an aseptically sealable chamber having aseptically mounted thereto a plurality of pharmaceutical containers; wherein the aseptically sealable chamber is capable of maintaining an aseptic condition within the interior of the sealable chamber when the pharmaceutical containers are mounted to the transfer wall; aseptically mounting to the transfer wall a plurality of pharmaceutical containers; aseptically sealing the sealable chamber; and establishing an aseptic condition within the interior of the sealable chamber and on all portions of the plurality of pharmaceutical containers exposed to the interior of the sealable chamber.
However, Broadbent teaches providing an aseptically sealable chamber (20) having aseptically mounted thereto a plurality of pharmaceutical containers (90; Fig. 1; pg. 7 ll. 9-10); wherein the aseptically sealable chamber (20) is capable of maintaining an aseptic condition within the interior of the sealable chamber (20) when the pharmaceutical containers (90) are mounted to the bottom wall (via element 22; Fig. 1; pg. 7 ll. 9-10); aseptically mounting to the bottom wall (via element 22) a plurality of pharmaceutical containers (90; Fig. 1; pg. 7 ll. 9-10); aseptically sealing the sealable chamber (20; pg. 7 ll. 9-10); and establishing an aseptic condition within the interior of the sealable chamber (20) and on all portions of the plurality of pharmaceutical containers (90) exposed to the interior of the sealable chamber (20; Fig. 1; pg. 9 ll. 11-13).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the method of Kriheli by having provided an aseptic environment, as taught by Broadbent, in order to prevent microbial contamination of containers to be used on patients. 
Regarding claim 2, Kriheli discloses wherein the transferring comprising piercing the corresponding pierceable pharmaceutical container closure (104) with the first syringe needle (pg. 27 ll. 24-27; furthermore, Kriheli refers to US 8,196,614 on pg. 12 ll. 25-26 to describe the syringe and containers involved in an Equishield system. A piercing needle is disclosed).
Regarding claim 3, Kriheli discloses wherein the transferring comprises operating the robotic arm (38; pg. 28 ll. 10-11).
Regarding claim 4, Kriheli discloses wherein providing a sealable chamber (pg. 22 ll. 16-21) comprising a robotic arm (38) comprises providing a sealable chamber comprising an articulated robotic arm (38; Fig. 12; pg. 12 ll. 10-17) and the transferring comprises operating the articulated robotic arm (38; pg. 27 ll. 18-27).
Kriheli fails to disclose the sealable chamber being aseptic.
However, Broadbent teaches the sealable chamber (20) being aseptic (pg. 7 ll. 9-10).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the method of Kriheli by having provided an aseptic environment, as taught by Broadbent, in order to prevent microbial contamination of containers to be used on patients. 
Regarding claim 5, Kriheli discloses wherein the transferring includes injecting a portion of the first pharmaceutical product into the one of the plurality of pharmaceutical containers (100; pg. 27 ll. 26-27), and wherein providing within the sealable chamber (pg. 22 ll. 16-21) the first pharmaceutical syringe (pg. 29 ll. 10; Fig. 13) containing the first fluid pharmaceutical product (Fig. 3) comprises:
mounting to the transfer wall (16) a first source pharmaceutical container (100(1); Figs. 2, 3 and 10; via the base depicted in diagram 1 below) pre-sealed with a corresponding pierceable first pharmaceutical container closures (104(1); pg. 27 ll. 24-27; the Equishield spike adaptor enables safe injection of drugs into the IV bag using a syringe unit https://www.equashield.com/system-components/), wherein the mounting of the first source pharmaceutical container (100(1)) comprises disposing the first source pharmaceutical container (100(1)) in a location and orientation wherein the first pharmaceutical container closure (104(1)) is penetrable from within the interior of the sealable chamber (Fig. 14; pg. 27 ll. 24-27; pg. 39 ll. 4-9),
piercing the closure (104) of the first source pharmaceutical container (100 (1)) with the first syringe needle (Figs. 2 and 3; furthermore, Kriheli refers to US 8,196,614 on pg. 12 ll. 25-26 to describe the syringe and containers involved in an Equishield system. A piercing needle is disclosed), and
extracting a portion of the first fluid pharmaceutical product from the first source pharmaceutical container (100(1)) into the first pharmaceutical syringe (pg. 39 ll. 10-11).
Kriheli fails to disclose aseptically mounting to the transfer wall a first source pharmaceutical container aseptically pre-sealed.
However, Broadbent teaches aseptically mounting to the chamber (20) a first source pharmaceutical container (90(1)) aseptically pre-sealed (pg. 7 ll. 7-10, pg. 8 ll. 20-21).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the method of Kriheli by having provided the aseptically mounted containers, as taught by Broadbent, in order to prevent microbial contamination of containers to be used on patients. 
Regarding claim 6, Kriheli discloses the transferring is performed automatically (pg. 29 ll. 10-16; Figs. 2, 3 and 13).
Regarding claim 9, Kriheli discloses injecting a portion of a second fluid pharmaceutical product from a second syringe into the at least one of the plurality of pharmaceutical containers (100(2)) through the corresponding pierceable pharmaceutical container closure (104(2)) via a second syringe needle (pg. 27 ll. 26-27; Figs. 3 and 4A).
Regarding claim 10, Kriheli discloses wherein the providing an sealable chamber (pg. 22 ll. 16-21) comprises providing an sealable chamber comprising a syringe store (40), and wherein the second syringe (Fig. 11A) is prepared by:
mounting to the transfer wall (16) a second source pharmaceutical container (100(2)) aseptically pre-sealed with a corresponding pierceable second pharmaceutical container closure (104(2); pg. 27 ll. 24-27; the Equishield spike adaptor enables safe injection of drugs into the IV bag using a syringe unit https://www.equashield.com/system-components/), and containing the second fluid pharmaceutical (Figs. 2, 3 and 10; via the base depicted in diagram 1 below), wherein the mounting of the second source pharmaceutical container (100(2)) comprises disposing the second source pharmaceutical container (100(2)) in a location and orientation wherein the second pharmaceutical container closure (104(2)) is penetrable from within the interior of the sealable chamber (Fig. 14; pg. 27 ll. 24-27; pg. 39 ll. 4-9),
operating the robotic arm (38) to place the first syringe in the syringe store (40; Fig. 3), 
operating the robotic arm (38) to obtain from the syringe store (40; Fig. 3) the second pharmaceutical syringe (pg. 28 ll. 10; additionally, Fig. 3 of Kriheli discloses multiple syringes. One these many syringes is deemed to be the second pharmaceutical syringe) comprising the second syringe needle (Kriheli refers to US 8,196,614 on pg. 12 ll. 25-26 to describe the syringe and containers involved in an Equishield system. A piercing needle is disclosed),
operating the robotic arm (38) to pierce the closure (104(2)) of the second source pharmaceutical container (100(2)) with the second syringe needle (pg. 27 ll. 18-29), and
operating the robotic arm (38) to extract a portion of the second fluid pharmaceutical product from the second source pharmaceutical container (100(2)) into the syringe (pg. 39 ll. 10-11).
Kriheli fails to discloses providing an aseptically sealable chamber comprising a syringe store.
However, Broadbent teaches an aseptically sealable chamber (20) holding a syringe (60; Fig. 1; pg. 7 ll. 7-10).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the method of Kriheli by having provided the aseptic conditions, as taught by Broadbent, in order to prevent microbial contamination of containers to be used on patients
Regarding claim 11, Kriheli disclose the sealable chamber.
Kriheli fails to disclose the establishing an aseptic condition comprises treating the interior of the sealable chamber and all portions of the at least one pharmaceutical container exposed to the interior of the sealable chamber with ozone.
However, Broadbent teaches the establishing an aseptic condition comprises treating the interior of the sealable chamber (20) and all portions of the at least one pharmaceutical container (90) exposed to the interior of the sealable chamber (20) with ozone (pg. 10 ll. 4-29).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the method of Kriheli by having provided the aseptic conditions, as taught by Broadbent, in order to prevent microbial contamination of containers to be used on patients. 
Regarding claim 16, Kriheli discloses wherein the step of providing an sealable chamber (pg. 22 ll. 16-21) includes providing at least one grip (140) on the robotic arm (38; Figs. 2, 3; pg. 27 ll. 18), the grip (140) structured and arranged for gripping a syringe needle and for moving a plunger of the syringe needle with respect to a cylinder (122) of the syringe needle (pg. 27 ll. 18-31, 29 ll. 10-16).
Kriheli fails to disclose the sealable chamber being aseptic.
However, Broadbent teaches the sealable chamber (20) being aseptic (pg. 7 ll. 9-10).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the method of Kriheli by having provided an aseptic environment, as taught by Broadbent, in order to prevent microbial contamination of containers to be used on patients. 
Regarding claim 20, Kriheli discloses a system for aseptically filling pharmaceutical containers with pharmaceutical fluid (10), the system (10) comprising:
means (26) for receiving a plurality of containers (100) while exposing accessible parts (104) of the containers (100; Fig. 10),
means (122) for transferring pharmaceutical fluid to and from the containers (100) through the accessible parts (104) of the containers (100; pg. 28 ll. 1-4, pg. 29 ll. 10-16),
means (38) for reaching the accessible parts (104) of the received containers (100) with the means for transferring (122; Fig. 13; pg. 18-31),
means (172) for controlling the means for reaching (38) and the means for transferring (122; pg. 20 ll. 18-22, pg. 27 ll. 18-31),
means (see annotated diagram 1 below) for together isolating the exposed parts of the containers, the means for reaching (38), and the means for transferring (122).
Kriheli fails to disclose means for sterilizing the exposed parts of the containers, the means for reaching, and the means for transferring.
However, Broadbent teaches means for sterilizing the interior of a chamber (20; pg. 10 ll. 4-29).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the system of Kriheli by having provided the means for sterilizing, as taught by Broadbent, in order to prevent microbial contamination of containers and syringes to be used on patients. 


    PNG
    media_image2.png
    648
    556
    media_image2.png
    Greyscale

Diagram 1

9.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kriheli (WO 2015/029018) in view of Broadbent (WO 2015/023924) as applied to claim 8 above, and in further view of Sangi et al. (US 2010/0043915; “Sangi”).
Regarding claim 7, Kriheli in view of Broadbent disclose the sealable chamber.
Kriheli in view of Broadbent fail to disclose establishing within the sealable chamber a positive atmospheric pressure.
However, Sangi teaches establishing within the sealable chamber (35) a positive atmospheric pressure (para. [0053]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the method of Kriheli in view of Broadbent by having provided the step of establishing positive atmospheric pressure, as taught by Sangi, in order to improve air quality by forcing out contaminants.
Regarding claim 8, Kriheli in view of Broadbent disclose the sealable chamber.
Kriheli in view of Broadbent fail to disclose the establishing within the sealable chamber a positive atmospheric pressure is performed automatically after the aseptically sealing the sealable chamber.
However, Sangi teaches the establishing within the sealable chamber (35) a positive atmospheric pressure is performed automatically after the aseptically sealing the sealable chamber (35; para. [0053] discloses a distribution system (25) providing the positive atmospheric pressure to an already aseptic environment).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the method of Kriheli in view of Broadbent by having provided the step of establishing positive atmospheric pressure, as taught by Sangi, in order to improve air quality by forcing out contaminants.
10.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kriheli (WO 2015/029018) in view of Broadbent (WO 2015/023924) as applied to claim 27 above, and in further view of Yuyama et al. (US 2015/0335531; “Yuyama”).
Regarding claim 12, Kriheli in view of Broadbent disclose wherein the step of operating the robotic arm (38) to obtain from the syringe store (40; Fig. 3) the second pharmaceutical syringe (pg. 28 ll. 10; additionally, Fig. 3 of Kriheli discloses multiple syringes. One these many syringes is deemed to be the second pharmaceutical syringe).
Kriheli in view of Broadbent fail to disclose wherein the step includes removing a cap off the second pharmaceutical syringe.
However, Yuyama teaches removing of a cap off a pharmaceutical syringe (11; para. [0148]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the method of Kriheli in view of Broadbent by provided the step of removing the cap, as taught by Yuyama, in order to protect end user from injury.
Regarding claim 13, Kriheli in view of Broadbent disclose wherein the step of providing an aseptically sealable chamber (pg. 22 ll. 16-21).
Kriheli in view Broadbent fail to disclose the step including providing a capping station, and the removing a cap includes operating the capping station.
However, Yuyama teaches providing a capping station (43), and the removing of a cap includes operating the capping station (43; para. [0148]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the method of Kriheli in view of Broadbent by provided the step of removing the cap, as taught by Yuyama, in order to protect end user from injury.
Regarding claim 14, Kriheli in view of Broadbent disclose wherein the step of providing within the sealable chamber (pg. 22 ll. 16-21) a first pharmaceutical syringe (pg. 29 ll. 10; Figs. 2, 3 and 13) comprising a first syringe needle (Figs. 2 and 3; furthermore, Kriheli refers to US 8,196,614 on pg. 12 ll. 25-26 to describe the syringe and containers involved in an Equishield system. A needle is disclosed).
Kriheli in view Broadbent fail to disclose the step includes removing a cap off the first pharmaceutical syringe.
However, Yuyama teaches removing of a cap off a pharmaceutical syringe (11; para. [0148]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the method of Kriheli in view of Broadbent by provided the step of removing the cap, as taught by Yuyama, in order to protect end user from injury.
Regarding claim 15, Kriheli in view of Broadbent disclose wherein the step of providing an aseptically sealable chamber (pg. 22 ll. 16-21).
Kriheli in view Broadbent fail to disclose the step includes providing a capping station, and the removing a cap includes operating the capping station.
However, Yuyama teaches providing a capping station (43), and the removing of a cap includes operating the capping station (43; para. [0148]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the method of Kriheli in view of Broadbent by provided the step of removing the cap, as taught by Yuyama, in order to protect end user from injury.
Allowable Subject Matter
11.	Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 17, the most relevant prior art is Kriheli (WO 2015/029018) in view of Broadbent (WO 2015/023924).
Kriheli discloses the step of providing an aseptically sealable chamber (pg. 22 ll. 16-21) includes providing a linear stage upon which the robotic arm (38) is mounted.
Kriheli fails to disclose providing a rotary stage upon which the robotic arm is mounted.
It would not have been obvious to modify the linear stage of Kriheli with the rotary stage limitation due to a lack of bodily incorporation. The combination would render to final invention inoperable. The method would not be able to be completed. 
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/         Primary Examiner, Art Unit 3731